Citation Nr: 1412189	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-02 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a Decision Review Officer (DRO) hearing in October 2010 and at a Board videoconference hearing in May 2012.  Transcripts are of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his PTSD.  However, before the Board can proceed with appellate review, additional development is necessary.

There are outstanding records that should be associated with the Veteran's claims file.  On substantive appeal received in February 2012, the Veteran reported being in receipt of Social Security Administrative (SSA) benefits due to his service-connected disabilities.  Appropriate action is necessary to obtain any such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Moreover, at the May 2012 Board videoconference hearing, the Veteran reported seeking current treatment at the Vet Center.  Of record are November 2005 and March 2007 letters from the Vet Center; and treatment records from 2005 to 2008.  Updated records are not associated with the Veteran's claims file or electronic records.  

The Veteran further testified that he was hospitalized in a town hospital in Putnam and treated by D. K.  These records should also be associated with his claims file.

In light of the remand reasons above, another VA examination should be scheduled to determine the current level of severity.  The most current VA examination report is from April 2011.

As the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, the RO should reconsider this issue after development and reconsideration of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain copies of any and all SSA and medical records related to any application for disability benefits filed by the Veteran.

2.  Appropriate action should further be taken to obtain updated Vet Center treatment records.  

3.  Appropriate action also should be taken to obtain private treatment records (especially from D. K. of a hospital located in Putnam).

4.  After associating the aforementioned records, schedule the Veteran for a VA PTSD examination to ascertain the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for PTSD.  A Global Assessment of Functioning (GAF) score should also be reported. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


